EXHIBIT 10.2

 
SECURITY AND PLEDGE AGREEMENT
 
THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of
January 30, 2015 among MOVADO GROUP, INC., a New York corporation, MOVADO GROUP
DELAWARE HOLDINGS CORPORATION, a Delaware corporation, MOVADO LLC, a Delaware
limited liability company, and MOVADO RETAIL GROUP, INC., a New Jersey
corporation (each a “Borrower” and, collectively, the “Borrowers”), the other
parties identified as “Grantors” on the signature pages hereto and such other
parties that may become Grantors hereunder after the date hereof (together with
each Borrower, each individually a “Grantor”, and collectively, the “Grantors”)
and BANK OF AMERICA, N.A., in its capacity as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties.
 
RECITALS
 
WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, extended, restated, renewed, replaced, or supplemented
from time to time, the “Credit Agreement”), among the Borrowers, the Guarantors,
the Lenders party thereto and the Administrative Agent, the Lenders have agreed
to make Loans and issue Letters of Credit upon the terms and subject to the
conditions set forth therein; and
 
WHEREAS, this Agreement is required by the terms of the Credit Agreement.
 
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.           Definitions.
 
(a)           Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.  With reference to
this Agreement, unless otherwise specified herein:  (i) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (iii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iv) the word “will” shall be construed to have the same meaning
and effect as the word “shall”, (v) any definition of, or reference to, any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document, as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (vi) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (vii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (viii) all references
herein to Sections shall be construed to refer to Sections of this Agreement,
(ix) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, (x)
the term
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (xi) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, (xii) Section
headings herein are included for convenience of reference only and shall not
affect the interpretation of this Agreement and (xiii) where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Grantor, shall refer to such Grantor’s Collateral or the relevant
part thereof.
 
(b)           The following terms shall have the meanings set forth in the UCC
(defined below):  Accession, Account, Account Debtor, Adverse Claim,
As-Extracted Collateral, Certificated Security, Chattel Paper, Commercial Tort
Claim, Consumer Goods, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Financial Asset, Fixtures, General Intangible, Goods,
Instrument, Inventory, Investment Company Security, Investment Property,
Letter-of-Credit Right, Manufactured Home, Payment Intangible, Proceeds,
Securities Account, Securities Intermediary, Security, Software, Supporting
Obligation and Tangible Chattel Paper.
 
(c)           In addition, the following terms shall have the meanings set forth
below:
 
“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C.  Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.
 
“Collateral” has the meaning provided in Section 2 hereof.
 
“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.
 
“Copyright License” means any agreement now or hereafter in existence, providing
for the grant by, or to, any rights (including, without limitation, the grant of
rights for a party to be designated as an author or owner and/or to enforce,
defend, use, display, copy, manufacture, distribute, exploit and sell, make
derivative works, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Copyright.
 
“Copyrights” means, collectively, all of the following of any Grantor: (i) all
copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, (ii) all derivative works,
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present and future infringements,
violations or misappropriations of any of the foregoing, (iv) the right to sue
for past, present and future infringements, violations or misappropriations of
any of the foregoing and (v) all rights corresponding to any of the foregoing
throughout the world.
 
“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
Authority located in the United States or all obligations of any such
Governmental Authority arising under any Account now or hereafter owing by any
such Governmental Authority, as Account Debtor, to any Grantor.
 
“Intellectual Property” means, collectively, all of the following of any
Grantor: (i)  all systems software and applications software (including source
code and object code), all documentation for such software, including, without
limitation, user manuals, flowcharts, functional specifications, operations
manuals, and all formulas, processes, ideas and know-how embodied in any of the
foregoing, (ii) concepts, discoveries, improvements and ideas, know-how,
technology, reports, design information, trade secrets, practices,
specifications, test procedures, maintenance manuals, research and development,
inventions (whether or not patentable), blueprints, drawings, data, customer
lists, catalogs, and all physical embodiments of any of the foregoing and (iii)
Patents and Patent Licenses, Copyrights and Copyright Licenses, Trademarks and
Trademark Licenses.
 
“Issuer” means the issuer of any Pledged Equity.
 
“Patent License” means any agreement, now or hereafter in existence, providing
for the grant by, or to, any Grantor of any rights (including, without
limitation, the right for a party to be designated as an owner and/or to
enforce, defend, make, have made, make improvements, manufacture, use, sell,
import, export, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Patent.
 
“Patents” means collectively, all of the following of any Grantor: (i) all
patents, all inventions and patent applications anywhere in the world, (ii) all
improvements, counterparts, reissues, divisional, re-examinations, extensions,
continuations (in whole or in part) and renewals of any of the foregoing and
improvements thereon, (iii) all income, royalties, damages or payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past,
present or future infringements, violations or misappropriations of any of the
foregoing, (iv) the right to sue for past, present and future infringements,
violations or misappropriations of any of the foregoing and (v) all rights
corresponding to any of the foregoing throughout the world.
 
“Pledged Equity” means, with respect to each Grantor, (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary of any Borrower that is
directly owned by such Grantor and (ii) 65% of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg. Section 1.956
2(c)(2)) and 100% of the issued and outstanding Equity Interests not entitled to
vote (within the meaning of Treas. Reg. Section 1.956 2(c)(2)) in each Foreign
Subsidiary of any Borrower that is directly owned by such Grantor, including the
Equity Interests of the Subsidiaries owned by such Grantor as set forth on
Schedule 5.21(c) to the Credit Agreement (as updated from time to time in
accordance with the Credit Agreement), in each case together with the
certificates (or other agreements or instruments), if any, representing such
shares, and all options and other rights, contractual or otherwise, with respect
thereto, including, but not limited to, the following:
 
(1)           all Equity Interests representing a dividend thereon, or
representing a distribution or return of capital upon or in respect thereof, or
resulting from a stock split,
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
revision, reclassification or other exchange therefor, and any subscriptions,
warrants, rights or options issued to the holder thereof, or otherwise in
respect thereof; and
 
(2)           in the event of any consolidation or merger involving any Issuer
and in which such Issuer is not the surviving Person, all shares of each class
of the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of a Grantor.
 
“Trademark License” means any agreement, now or hereafter in existence,
providing for the grant by, or to, any Grantor of any rights in (including,
without limitation, the right for a party to be designated as an owner and/or to
enforce, defend, use, mark, police, and require joinder in suit and/or receive
assistance from another party) covered in whole, or in part, by a Trademark.
 
“Trademarks” means, collectively, all of the following of any Grantor: (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each United States application to register any trademark
or service mark prior to the filing under applicable Law of a verified statement
of use for such trademark or service mark) anywhere in the world, (ii) all
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements,
violations, dilutions or misappropriations of any of the foregoing, (iv) the
right to sue for past, present or future infringements, violations, dilutions or
misappropriations of any of the foregoing and (v) all rights corresponding to
any of the foregoing (including the goodwill) throughout the world.
 
“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the laws of
any state, all tires and all other appurtenances to any of the foregoing.
 
“Vessel” means any watercraft or other artificial contrivance used, or capable
of being used, as a means of transportation on water (including, without
limitation, those whose primary purpose is the maritime transportation of cargo
or which are otherwise engaged, used or useful in any business activities of the
Grantors) which are owned by and registered (or to be owned and registered) in
the name of any of the Grantors, including, without limitation, any Vessel
leased or otherwise registered in the foregoing parties’ names, pursuant to a
lease or other operating agreement constituting a capital lease obligation, in
each case together with all related spares, equipment and any additional
improvements, vessel owned, bareboat chartered or operated by a Grantor other
than Vessels owned by an entity other than a Grantor and which are managed under
Vessel management agreements.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
“USPTO” means the United States Patent and Trademark Office.
 
2.           Grant of Security Interest in the Collateral.  To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Grantor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):  (a) all Accounts;  (b) all cash,
currency and Cash Equivalents; (c) all Chattel Paper (including Electronic
Chattel Paper and Tangible Chattel Paper); (d) all Deposit Accounts; (e) all
Documents; (f) all Equipment; (g) all Fixtures; (h) all General Intangibles; (i)
all Goods; (j) all Instruments; (k)  all Intellectual Property; (l) all
Inventory; (m) all Investment Property; (n) all Letter-of-Credit Rights; (o) all
Payment Intangibles; (p) all Pledged Equity; (q) all Securities Accounts; (r)
all Software; (s) all Supporting Obligations; (t) all Vehicles; (u) all books
and records pertaining to the Collateral; (v) all Accessions and all Proceeds
and products of any and all of the foregoing and (w) all other personal property
of any kind or type whatsoever now or hereafter owned by such Grantor or as to
which such Grantor now or hereafter has the power to transfer interest therein.
 
Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to (a) Excluded
Property, (b) any General Intangible, permit, lease, license, contract or other
Instrument of a Grantor to the extent the grant of a security interest in such
General Intangible, permit, lease, license, contract or other Instrument in the
manner contemplated by this Agreement, under the terms thereof or under
applicable Law, is prohibited and would result in the termination thereof or
give the other parties thereto the right to terminate, accelerate or otherwise
alter such Grantor’s rights, titles and interests thereunder (including upon the
giving of notice or the lapse of time or both) or (c) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which the grant of a security interest therein would impair the
validity or enforceability of or render void or result in the cancellation of,
any registration issued as a result of such intent-to-use trademark applications
under applicable Law; provided that upon submission and acceptance by the USPTO
of an amendment to allege pursuant to 15 U.S.C. Section 1060(a) or any successor
provision), such intent-to-use trademark application shall be considered
Collateral; provided, further that (i) any such limitation described in the
foregoing clause (b) on the security interests granted hereunder shall only
apply to the extent that  any such prohibition or right to terminate or
accelerate or alter the Grantor’s rights could not be rendered ineffective
pursuant to the UCC or any other applicable Law (including Debtor Relief Laws)
or principles of equity and (ii) in the event of the termination or elimination
of any such prohibition or right or the requirement for any consent contained in
any applicable Law, General Intangible, permit, lease, license, contract or
other Instrument, to the extent sufficient to permit any such item to become
Collateral hereunder, or upon the granting of any such consent, or waiving or
terminating any requirement for such consent, a security interest in such
General Intangible, permit, lease, license, contract or other Instrument shall
be automatically and simultaneously granted hereunder and shall be included as
Collateral hereunder.
 
The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (a) constitutes
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
continuing collateral security for all of the Secured Obligations, whether now
existing or hereafter arising and (b) is not to be construed as an assignment of
any Intellectual Property.
 
3.           Representations and Warranties.  Each Grantor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties
that:
 
(a)           Ownership.  Each Grantor has good and valid rights in and title to
its Collateral and has the right to pledge, sell, assign or transfer the
same.  As of the Closing Date, there exists no Adverse Claim with respect to the
Pledged Equity of such Grantor.
 
(b)           Security Interest/Priority.  This Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
Secured Parties, in the Collateral of such Grantor and, when properly perfected
by filing, shall constitute a valid and perfected, first priority security
interest (subject only to Permitted Liens) in such Collateral (including all
uncertificated Pledged Equity consisting of partnership or limited liability
company interests that do not constitute Securities), to the extent such
security interest can be perfected by filing under the UCC, free and clear of
all Liens except for Permitted Liens.  No Grantor has authenticated any
agreement authorizing any secured party thereunder to file a financing
statement, except to perfect Permitted Liens.  The taking possession by the
Administrative Agent of the certificated securities (if any) evidencing the
Pledged Equity will perfect and establish the first priority of the
Administrative Agent’s security interest in all the Pledged Equity evidenced by
such certificated securities.
 
(c)           Types of Collateral.  None of the Collateral consists of, or is
the Proceeds of, (i) As-Extracted Collateral, (ii) Consumer Goods, (iii) Farm
Products, (iv) Manufactured Homes, (v) standing timber, (vi) an aircraft,
airframe, aircraft engine or related property, (vii) an aircraft leasehold
interest, (viii) a Vessel or (ix) any other interest in or to any of the
foregoing.
 
(d)           Accounts.  (i) Each Account of the Grantors and the papers and
documents relating thereto are genuine and in all material respects what they
purport to be, (ii) each Account arising out of a sale of goods or services
arises out of (A) a bona fide sale of goods sold and delivered by such Grantor
(or is in the process of being delivered) or (B) services theretofore actually
rendered by such Grantor to, the account debtor named therein, (iii) the right
to receive payment under each Account is assignable and (iv) no Account Debtor
has any defense, set-off, claim or counterclaim against any Grantor that can be
asserted against the Administrative Agent, whether in any proceeding to enforce
the Administrative Agent’s rights in the Collateral otherwise, except defenses,
setoffs, claims or counterclaims that (A) arise in the ordinary course of
business or (B) could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(e)           Equipment and Inventory.  With respect to any Equipment and/or
Inventory of a Grantor, each such Grantor has exclusive possession and control
of such Equipment and Inventory of such Grantor except for (i) Equipment leased
by such Grantor as a lessee, (ii) Equipment or Inventory in transit with common
carriers or (iii)
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
Equipment and/or Inventory in the possession or control of a warehouseman,
bailee or any agent or processor of such Grantor to the extent such Grantor has
complied with Section 4(e).  No Inventory of a Grantor is held by a Person other
than a Grantor pursuant to a sale or return, sale on approval or similar
arrangement.  Collateral consisting of Inventory is of good and merchantable
quality, free from defects, except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(f)           Authorization of Pledged Equity.  All Pledged Equity (i) is duly
authorized and validly issued, (ii) is fully paid and, to the extent applicable,
nonassessable and is not subject to the preemptive rights of any Person, (iii)
is beneficially owned as of record by a Grantor and (iv) except for Excluded
Property, constitute all the issued and outstanding shares of all classes of the
equity of such Issuer issued to such Grantor.
 
(g)           No Other Equity Interests.   As of the Closing Date, no Grantor
owns any certificated Equity Interests in any Subsidiary that are required to be
pledged and delivered to the Administrative Agent hereunder except as set forth
on Schedule 5.21(c) to the Credit Agreement (as updated from time to time in
accordance with the Credit Agreement).  All such certificated securities, have
been delivered to the Administrative Agent to the extent (A) requested by the
Administrative Agent or (B) as required by the terms of this Agreement and the
other Loan Documents.
 
(h)           Partnership and Limited Liability Company Interests.  Except as
previously disclosed to the Administrative Agent, none of the Collateral
consisting of an interest in a partnership or a limited liability company (i) is
dealt in or traded on a securities exchange or in a securities market, (ii) by
its terms expressly provides that it is a Security governed by Article 8 of the
UCC, (iii) is an Investment Company Security, (iv) is held in a Securities
Account or (v) constitutes a Security or a Financial Asset.
 
(i)           Consents; Etc.  No approval, consent, exemption, authorization or
other action by, notice to, or filing with, any Governmental Authority or any
other Person (including, without limitation, any stockholder, member or creditor
of such Grantor), is necessary or required for (i) the grant by such Grantor of
the security interest in the Collateral granted hereby or for the execution,
delivery or performance of this Agreement by such Grantor, (ii) the perfection
of such security interest (to the extent such security interest can be perfected
by filing under the UCC, the granting of control (to the extent required under
Section 4(c) hereof) or by filing an appropriate notice with the USPTO or the
United States Copyright Office) or (iii) the exercise by the Administrative
Agent or the Secured Parties of the rights and remedies provided for in this
Agreement (including, without limitation, as against any Issuer), except for (A)
the filing or recording of UCC financing statements or other filings under the
Assignment of Claims Act, (B) the filing of appropriate notices with the USPTO
and the United States Copyright Office, (C) obtaining control to perfect the
Liens created by this Agreement (to the extent required under the UCC), (D) such
actions as may be required by Laws affecting the offering and sale of
securities, (E) such actions as may be required by applicable foreign Laws
affecting the pledge and transfer of the Pledged Equity of Foreign Subsidiaries,
(F) the
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
delivery to the Administrative Agent of any Collateral which may be perfected
under the UCC only by possession, (G) consents, authorizations, filings or other
actions which have been obtained or made, and (H) as may be required with
respect to Vehicles registered under a certificate of title.
 
(j)           Copyrights, Patents and Trademarks.
 
(i)           To the best knowledge of such Grantor, all material registered or
applied for Intellectual Property of such Grantor is valid, subsisting,
unexpired, enforceable and has not been abandoned.
 
(ii)           No holding, decision or judgment has been rendered by any
Governmental Authority that would limit, cancel or question the validity of any
material Intellectual Property of any Grantor.
 
(iii)           All applications pertaining to the material Copyrights, Patents
and Trademarks of each Grantor have been duly and properly filed, and all
registrations or letters pertaining to such material Copyrights, Patents and
Trademarks have been duly and properly filed and issued.
 
(iv)           No Grantor has made any assignment or agreement in conflict with
the security interest in the Intellectual Property of any Grantor hereunder.
 
(v)           To the best knowledge of such Grantor, each Grantor and each of
its Subsidiaries, own, or possess the right to use, all of the Intellectual
Property that is reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person.
 
(vi)           To the best knowledge of such Grantor, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed by any Grantor or any of its
Subsidiaries infringes upon any rights held by any other Person.
 
(vii)           No proceeding, claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of such Grantor, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
 
4.           Covenants. Each Grantor covenants that until the Facility
Termination Date, such Grantor shall:
 
(a)           Maintenance of Perfected Security Interest; Further Information.
 
(i)           Maintain the security interest created by this Agreement as a
first priority perfected security interest (subject only to Permitted Liens) and
shall defend such security interest against the claims and demands of all
Persons whomsoever (other than the holders of Permitted Liens).
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
(ii)           From time to time furnish to the Administrative Agent upon the
Administrative Agent’s reasonable request, statements and schedules further
identifying and describing the assets and property of such Grantor constituting
Collateral and such other reports in connection therewith as the Administrative
Agent may reasonably request, all in reasonable detail.
 
(b)           Required Notifications.  Each Grantor shall promptly upon becoming
aware of the same, notify the Administrative Agent, in writing, of: (i) any Lien
(other than Permitted Liens) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder and (ii) the occurrence of any other event which could reasonably be
expected to have a material impairment on the aggregate value of the Collateral
or on the security interests created hereby.
 
(c)           Perfection through Possession and Control. Deliver to the
Administrative Agent promptly upon the receipt thereof by or on behalf of a
Grantor, all certificates and instruments constituting Certificated Securities
or Pledged Equity owned by such Grantor.  Prior to delivery to the
Administrative Agent, all such certificates constituting Pledged Equity shall be
held in trust by such Grantor for the benefit of the Administrative Agent
pursuant hereto.  All such certificates representing Pledged Equity shall be
delivered in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment in blank, substantially in a
form reasonably acceptable to the Administrative Agent.
 
(d)           Filing of Financing Statements, Notices, etc.  Each Grantor shall
execute and deliver to the Administrative Agent and/or file such agreements,
assignments or instruments (including affidavits, notices, reaffirmations and
amendments and restatements of existing documents, as the Administrative Agent
may reasonably request) and do all such other things as the Administrative Agent
may reasonably deem necessary or appropriate (i) to assure to the Administrative
Agent its security interests hereunder, including (A) such instruments as the
Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, including, without limitation, financing statements (including
continuation statements), (B) with regard to Copyrights, a Notice of Grant of
Security Interest in Copyrights for filing with the United States Copyright
Office in a form reasonably acceptable to the Administrative Agent, (C) with
regard to Patents, a Notice of Grant of Security Interest in Patents for filing
with the USPTO in a form reasonably acceptable to the Administrative Agent and
(D) with regard to Trademarks, a Notice of Grant of Security Interest in
Trademarks for filing with the USPTO in a form reasonably acceptable to the
Administrative Agent, (ii) to consummate the transactions contemplated hereby
and (iii) to otherwise protect and assure the Administrative Agent of its rights
and interests hereunder.  Furthermore, each Grantor also hereby irrevocably
makes, constitutes and appoints the Administrative Agent, its nominee or any
other person whom the Administrative Agent may designate, as such Grantor’s
attorney in fact with full power and for the limited purpose to prepare and file
(and, to the extent applicable, sign) in the name of such Grantor any financing
statements, or amendments and supplements to financing statements, renewal
financing statements, notices or any
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
similar documents which in the Administrative Agent’s reasonable discretion
would be necessary or appropriate in order to perfect and maintain perfection of
the security interests granted hereunder, such power, being coupled with an
interest, being and remaining irrevocable until the Facility Termination
Date.  Each Grantor hereby agrees that a carbon, photographic or other
reproduction of this Agreement or any such financing statement is sufficient for
filing as a financing statement by the Administrative Agent without notice
thereof to such Grantor wherever the Administrative Agent may in its sole
discretion desire to file the same.
 
(e)           Collateral Held by Warehouseman, Bailee, etc.
 
(i)           If any Collateral with a value in excess of $2,000,000 is at any
time in the possession or control of a warehouseman, bailee or any agent or
processor of such Grantor (A) notify the Administrative Agent of such
possession, (B) notify such Person in writing of the Administrative Agent’s
security interest for the benefit of the Secured Parties in such Collateral, (C)
instruct such Person to hold all such Collateral for the Administrative Agent’s
account and subject to the Administrative Agent’s instructions and (D) obtain
(1) a written acknowledgment from such Person that it is holding such Collateral
for the benefit of the Administrative Agent and (2) such other documentation
required by the Administrative Agent (including, without limitation,
subordination and access agreements) to the extent (x) requested by the
Administrative Agent and (y) such Grantor is able to obtain such acknowledgment
and other documentation after using commercially reasonable efforts.
 
(ii)           Maintain procedures to perfect and protect such Grantor’s
ownership interests in all Inventory stored with a consignee against creditors
of the consignee by filing and maintaining financing statements against the
consignee reflecting the consignment arrangement filed in all appropriate filing
offices, providing any written notices required by the UCC to notify any prior
creditors of the consignee of the consignment arrangement, and taking such other
actions as may be appropriate to perfect and protect such Grantor’s interests in
such inventory under Section 2-326, Section 9-103, Section 9-324 and Section
9-505 of the UCC or otherwise.
 
(f)           Treatment of Accounts.  Not grant or extend the time for payment
of any Account, or compromise or settle any Account for less than the full
amount thereof, or release any person or property, in whole or in part, from
payment thereof, or amend, supplement or modify any Account in any manner that
could reasonably be likely to adversely affect the value thereof, or allow any
credit or discount thereon, in each case, other than as normal and customary in
the ordinary course of a Grantor’s business.
 
(g)           Inventory.  With respect to the Inventory of each Grantor:
 
(i)           At all times maintain proper inventory records, keeping correct
and accurate records itemizing and describing the kind, type, quality and
quantity of
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
Inventory and such Grantor’s cost therefore and daily withdrawals therefrom and
additions thereto.
 
(ii)           Produce, use, store and maintain the Inventory with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable Laws (including the requirements of
the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto).
 
(h)           Books and Records.  Cause the Issuer of any Pledged Equity that is
not certificated to mark its books and records to reflect the security interest
granted pursuant to this Agreement.
 
(i)           Issuance or Acquisition of Equity Interests in Partnerships or
Limited Liability Companies.
 
(i)           Not without executing and delivering, or causing to be executed
and delivered, to the Administrative Agent such agreements, documents and
instruments as the Administrative Agent may reasonably require within the time
period agreed to by the Administrative Agent, issue or acquire any Pledged
Equity consisting of an interest in a partnership or a limited liability company
that (A) is dealt in or traded on a securities exchange or in a securities
market, (B) by its terms expressly provides that it is a Security governed by
Article 8 of the UCC, (C) is an investment company security, (D) is held in a
Securities Account or (E) constitutes a Security or a Financial Asset.
 
(ii)           Without the prior written consent of the Administrative Agent, no
Grantor will (A) vote to enable, or take any other action to permit, any
applicable Issuer to issue any Investment Property or Equity Interests
constituting partnership or limited liability company interests, except for
those additional Investment Property or Equity Interests constituting
partnership or limited liability company interests that if issued to a Grantor
will be subject to the security interest granted herein in favor of the Secured
Parties which shall be perfected provided herein (other than Excluded Property),
or (B) enter into any agreement or undertaking, except in connection with (1) a
Disposition permitted under Section 7.05 of the Credit Agreement or (2) an
Issuer that is a joint venture permitted by the Credit Agreement, restricting
the right or ability of such Grantor or the Administrative Agent to sell, assign
or transfer any Investment Property or Pledged Equity or Proceeds thereof.  The
Grantors will defend the right, title and interest of the Administrative Agent
in and to any Investment Property and Pledged Equity against the claims and
demands of all Persons whomsoever.
 
(iii)           If any Grantor shall become entitled to receive or shall receive
(A) any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (B) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties, segregated from other funds of such Grantor, and promptly
deliver the same to the Administrative Agent, on behalf of the Secured Parties,
in accordance with the terms hereof.
 
(j)           Intellectual Property.
 
(i)           Not do any act or omit to do any act whereby any material
Copyright may become invalidated and (A) notify the Administrative Agent
promptly if it knows of any materially adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any court or tribunal in the United States or any other country)
regarding a Grantor’s ownership of any such Copyright or its validity; (B) take
all reasonable steps as it shall deem appropriate under the circumstances, to
maintain and pursue each application (and to obtain the relevant registration)
of each material Copyright owned by a Grantor and to maintain each registration
of each material Copyright owned by a Grantor including, without limitation,
filing of applications for renewal where necessary; and (C) promptly notify the
Administrative Agent of any material infringement, misappropriation, dilution or
impairment of any material Copyright of a Grantor of which it becomes aware and
take such actions as it shall reasonably deem appropriate under the
circumstances to protect such Copyright.
 
(ii)           Not make any assignment or agreement in conflict with the
security interest in the Copyrights of each Grantor hereunder (except as
permitted by the Credit Agreement).
 
(iii)           (A) Pursuant to such Grantor’s reasonable business judgment,
such Grantor shall continue to use each material Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (B) employ such
Trademark with the appropriate notice of registration, as applicable, (C) not
adopt or use any mark that is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent, for the benefit of the Secured
Parties, shall obtain a perfected security interest in such mark pursuant to
this Agreement, and (D) not knowingly (and not permit any licensee or
sublicensee thereof to) do any act or omit to do any act whereby any such
Trademark may become invalidated.
 
(iv)           Not knowingly do any act, or omit to do any act, whereby any
material Patent may become abandoned.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
(v)           Notify the Administrative Agent and the Secured Parties promptly
if it knows that any application or registration relating to any material Patent
or Trademark may become abandoned or dedicated, or of any materially adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the USPTO or any
court or tribunal in any country) regarding such Grantor ownership of any Patent
or Trademark or its right to register the same or to keep and maintain the same.
 
(vi)           Take all reasonable steps, including, without limitation, in any
proceeding before the USPTO, or any similar office or agency in any other
country or any political subdivision thereof, to maintain and pursue each
material application (and to obtain the relevant registration) and to maintain
each registration of each material Patent and Trademark, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.
 
(vii)           Promptly notify the Administrative Agent and the Secured Parties
after it learns that any material Patent or Trademark included in the Collateral
is infringed, misappropriated, diluted or impaired by a third party and take
such actions as it shall reasonably deem appropriate in its reasonable business
judgment under the circumstances to protect such Patent or Trademark.
 
(viii)           Not make any assignment or agreement in conflict with the
security interest in the Patents or Trademarks of each Grantor hereunder (except
as permitted by the Credit Agreement).
 
(ix)           Grants to the Administrative Agent a royalty free license to use
such Grantor’s Intellectual Property in connection with the enforcement of the
Administrative Agent’s rights hereunder, but only to the extent any license or
agreement granting such Grantor rights in such Intellectual Property do not
prohibit such use by the Administrative Agent; provided that the foregoing
license shall (A) be subject to those exclusive licenses granted by or to any
Grantor with respect to any Intellectual Property Collateral, (B) be exercised
solely upon the occurrence and for the duration of an Event of Default and (C)
with respect to Trademarks, be conditioned upon the use of any such Grantor’s
Trademarks in connection with goods and services of similar type and quality to
those goods and services provided by such Grantor immediately prior to any such
Event of Default. 
 
Notwithstanding the foregoing, the Grantors may, in their reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark which is not material to their businesses.
 
(k)           Equipment.  Maintain, preserve and protect all of its material
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted and subject to casualty and
condemnation.
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
(l)           Government Contracts.  Promptly notify the Administrative Agent,
in writing, if it enters into any contract with a Governmental Authority under
which such Governmental Authority, as account debtor, owes a monetary obligation
to any Grantor under any Account in excess of $7,500,000.
 
(m)           Vehicles.  Upon the request of the Administrative Agent upon the
occurrence and during the continuance of an Event of Default, file or cause to
be filed in each office in each jurisdiction which the Administrative Agent
shall deem reasonably advisable to perfect its Liens on the Vehicles, all
applications for certificates of title or ownership (and any other necessary
documentation) indicating the Administrative Agent’s first priority Lien on the
Vehicle (subject to any Permitted Liens) covered by such certificate.
 
(n)           Further Assurances.
 
(i)           Promptly upon the request of the Administrative Agent and at the
sole expense of the Grantors, duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted; provided that no Grantor shall be required to take any action to
perfect a security interest in any Collateral that the Administrative Agent
reasonably determines in its sole discretion that the costs and burdens to the
Grantors of perfecting a security interest in such Collateral (including any
applicable stamp, intangibles or other taxes) are excessive in relation to value
to the Lenders afforded thereby.
 
(ii)           From time to time upon the Administrative Agent’s reasonable
request, promptly furnish such updates to the information disclosed pursuant to
this Agreement and the Credit Agreement, including any Schedules hereto or
thereto, such that such updated information is true and correct as of the date
so furnished.
 
5.           Authorization to File Financing Statements.  Each Grantor hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time deem necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC, which such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of Collateral that describes
such property in any other manner as the Administrative Agent may determine, in
its sole discretion, is necessary, advisable or prudent to ensure the perfection
of the security interest in the Collateral granted herein, including, without
limitation, describing such property as “all assets, whether now owned or
hereafter acquired” or “all personal property, whether now owned or hereafter
acquired.”
 
6.           Advances.  On failure of any Grantor to perform any of the
covenants and agreements contained herein or in any other Loan Document, the
Administrative Agent may, at
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
its sole option and in its sole discretion, perform the same and in so doing may
expend such sums as the Administrative Agent may reasonably deem advisable in
the performance thereof, including, without limitation, the payment of any
insurance premiums, the payment of any taxes, a payment to obtain a release of a
Lien or potential Lien, expenditures made in defending against any adverse claim
and all other expenditures which the Administrative Agent may make for the
protection of the security hereof or which may be compelled to make by operation
of Law.  All such sums and amounts so expended shall be repayable by the
Grantors on a joint and several basis promptly upon timely notice thereof and
demand therefor, shall constitute additional Secured Obligations and shall bear
interest from the date said amounts are expended at the Default Rate.  No such
performance of any covenant or agreement by the Administrative Agent on behalf
of any Grantor, and no such advance or expenditure therefor, shall relieve the
Grantors of any Default or Event of Default.  The Administrative Agent may make
any payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax lien, title or
claim except to the extent such payment is being contested in good faith by a
Grantor in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.
 
7.           Remedies.
 
(a)           General Remedies.  Upon the occurrence of an Event of Default and
during continuation thereof, the Administrative Agent on behalf of the Secured
Parties shall have, in addition to the rights and remedies provided herein, in
the Loan Documents, in any other documents relating to the Secured Obligations,
or by any applicable Law (including, but not limited to, levy of attachment,
garnishment and the rights and remedies set forth in the UCC of the jurisdiction
applicable to the affected Collateral), the rights and remedies of a secured
party under the UCC (regardless of whether the UCC is the law of the
jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral), and further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others, (i) enter on any premises on which any of the Collateral
may be located and, without resistance or interference by the Grantors, take
possession of the Collateral, (ii) dispose of any Collateral on any such
premises, (iii) require the Grantors to assemble and make available to the
Administrative Agent at the expense of the Grantors any Collateral at any place
and time designated by the Administrative Agent which is reasonably convenient
to both parties, (iv) remove any Collateral from any such premises for the
purpose of effecting sale or other disposition thereof, and/or (v) without
demand and without advertisement, notice, hearing or process of law, all of
which each of the Grantors hereby waives to the fullest extent permitted by Law,
at any place and time or times, sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels any or all
Collateral held by or for it at public or private sale (which in the case of a
private sale of Pledged Equity, shall be to a restricted group of purchasers who
will be obligated to agree, among other things, to acquire such securities for
their own account, for investment and not with a view to the distribution or
resale thereof), at any exchange or broker’s board or elsewhere, by one or more
contracts, in one or more
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
parcels, for money, upon credit or otherwise, at such prices and upon such terms
as the Administrative Agent deems advisable, in its sole discretion (subject to
any and all mandatory legal requirements), in each case in connection with the
maintenance, preservation, operation, sale or other disposition of the
Collateral or for any other purpose permitted under the Loan Documents or by
applicable Law. Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner and, in the case of a sale of Pledged Equity,
that the Administrative Agent shall have no obligation to delay sale of any such
securities for the period of time necessary to permit the Issuer of such
securities to register such securities for public sale under the Securities Act
of 1933.  The Administrative Agent or any other Secured Party shall have the
right upon any such public sale or sales, and, to the extent permitted by
applicable Law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold.  Neither the Administrative Agent’s
compliance with applicable Law nor its disclaimer of warranties relating to the
Collateral shall be considered to adversely affect the commercial reasonableness
of any sale.  To the extent the rights of notice cannot be legally waived
hereunder, each Grantor agrees that any requirement of reasonable notice shall
be met if such notice, specifying the place of any public sale or the time after
which any private sale is to be made, is personally served on or mailed, postage
prepaid, to the Borrowers in accordance with the notice provisions of Section
11.02 of the Credit Agreement at least 10 days before the time of sale or other
event giving rise to the requirement of such notice.  Each Grantor further
acknowledges and agrees that any offer to sell any Pledged Equity which has been
(A) publicly advertised on a bona fide basis in a newspaper or other publication
of general circulation in the financial community of New York, New York (to the
extent that such offer may be advertised without prior registration under the
Securities Act of 1933), or (B) made privately in the manner described above
shall be deemed to involve a “public sale” under the UCC, notwithstanding that
such sale may not constitute a “public offering” under the Securities Act of
1933, and the Administrative Agent may, in such event, bid for the purchase of
such securities.  The Administrative Agent shall not be obligated to make any
sale or other disposition of the Collateral regardless of notice having been
given.  To the extent permitted by applicable Law, any Secured Party may be a
purchaser at any such sale.  To the extent permitted by applicable Law, each of
the Grantors hereby waives all of its rights of redemption with respect to any
such sale.  Subject to the provisions of applicable Law, the Administrative
Agent may postpone or cause the postponement of the sale of all or any portion
of the Collateral by announcement at the time and place of such sale, and such
sale may, without further notice, to the extent permitted by Law, be made at the
time and place to which the sale was postponed, or the Administrative Agent may
further postpone such sale by announcement made at such time and place.  To the
extent permitted by applicable Law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Secured Party
arising out of the exercise by them of any rights hereunder except to the extent
any such claims, damages or demands result from the gross negligence or willful
misconduct of the Administrative Agent or any other Secured Party as determined
by a final non-appealable judgment of a court of competent jurisdiction, in each
case against whom such claim is
 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
asserted.  Each Grantor agrees that the internet shall constitute a “place” for
purposes of Section 9-610(b) of the UCC and that any sale of Collateral to a
licensor pursuant to the terms of a license agreement between such licensor and
a Grantor is sufficient to constitute a commercially reasonable sale (including
as to method, terms, manner, and time) within the meaning of Section 9-610 of
the UCC.
 
(b)           Remedies Relating to Accounts.
 
(i)           During the continuation of an Event of Default, whether or not the
Administrative Agent has exercised any or all of its rights and remedies
hereunder, (A) upon the written request of the Administrative Agent, each
Grantor  shall notify (such notice to be in form and substance satisfactory to
the Administrative Agent) its Account Debtors and parties to the Material
Contracts subject to a security interest hereunder that such Accounts and the
Material Contracts have been assigned to the Administrative Agent, for the
benefit of the Secured Parties and promptly upon request of the Administrative
Agent, instruct all account debtors to remit all payments in respect of Accounts
to a mailing location selected by the Administrative Agent and (B) the
Administrative Agent shall have the right to enforce any Grantor’s rights
against its customers and account debtors, and the Administrative Agent or its
designee may notify any Grantor’s customers and account debtors that the
Accounts of such Grantor have been assigned to the Administrative Agent or of
the Administrative Agent’s security interest therein, and may (either in its own
name or in the name of a Grantor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Administrative Agent’s
discretion, file any claim or take any other action or proceeding to protect and
realize upon the security interest of the Secured Parties in the Accounts.
 
(ii)           Each Grantor acknowledges and agrees that the Proceeds of its
Accounts remitted to or on behalf of the Administrative Agent in accordance with
the provisions hereof shall be solely for the Administrative Agent’s own
convenience and that such Grantor shall not have any right, title or interest in
such Accounts or in any such other amounts except as expressly provided
herein.  Neither the Administrative Agent nor the Secured Parties shall have any
liability or responsibility to any Grantor for acceptance of a check, draft or
other order for payment of money bearing the legend “payment in full” or words
of similar import or any other restrictive legend or endorsement or be
responsible for determining the correctness of any remittance.
 
(iii)           During the continuation of an Event of Default, (A) the
Administrative Agent shall have the right, but not the obligation, to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and the Grantors shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications, (B) upon the Administrative Agent’s request and at
the expense
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
of the Grantors, the Grantors shall cause independent public accountants or
others satisfactory to the Administrative Agent to furnish to the Administrative
Agent reports showing reconciliations, aging and test verifications of, and
trial balances for, the Accounts and (C) the Administrative Agent in its own
name or in the name of others may communicate with account debtors on the
Accounts to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Accounts.
 
(iv)           During the continuation of an Event of Default, upon the request
of the Administrative Agent, each Grantor shall forward to the Administrative
Agent, on the last Business Day of each week, deposit slips related to all cash,
money, checks or any other similar items of payment received by the Grantor
during such week, and, if requested by the Administrative Agent, copies of such
checks or any other similar items of payment, together with a statement showing
the application of all payments on the Collateral during such week and a
collection report with regard thereto, in form and substance reasonably
satisfactory to the Administrative Agent.
 
(c)           Investment Property/Pledged Equity.  Upon the occurrence of an
Event of Default and during the continuation thereof:  the Administrative Agent
shall have the right to receive any and all cash dividends, payments or
distributions made in respect of any Investment Property or Pledged Equity or
other Proceeds paid in respect of any Investment Property or Pledged Equity, and
any or all of any Investment Property or Pledged Equity may, at the option of
the Administrative Agent, be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (i) all voting, corporate and other rights pertaining to such
Investment Property, or any such Pledged Equity at any meeting of shareholders,
partners or members of the relevant Issuers or otherwise and (ii) any and all
rights of conversion, exchange and subscription and any other rights, privileges
or options pertaining to such Investment Property or Pledged Equity as if it
were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Investment Property or Pledged
Equity upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate, partnership or limited liability company
structure of any Issuer or upon the exercise by any Grantor or the
Administrative Agent of any right, privilege or option pertaining to such
Investment Property or Pledged Equity, and in connection therewith, the right to
deposit and deliver any and all of the Investment Property or Pledged Equity
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Administrative Agent may
determine), all without liability except to account for property actually
received by it; but the Administrative Agent shall have no duty to any Grantor
to exercise any such right, privilege or option and the Administrative Agent and
the other Secured Parties shall not be responsible for any failure to do so or
delay in so doing.  In furtherance thereof, each Grantor hereby authorizes and
instructs each Issuer with respect to any Collateral consisting of Investment
Property and/or Pledged Equity to (A) comply with any instruction received by it
from the Administrative Agent in writing that (1) states that an Event of
Default has occurred and is continuing and (2) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions
 
 
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
from such Grantor, and each Grantor agrees that each Issuer shall be fully
protected in so complying following receipt of such notice and prior to notice
that such Event of Default is no longer continuing, and (B) except as otherwise
expressly permitted hereby, pay any dividends, distributions or other payments
with respect to any Investment Property or Pledged Equity directly to the
Administrative Agent.  Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to this Section 7, each Grantor shall be permitted to receive
all cash dividends, payments or other distributions made in respect of any
Investment Property and any Pledged Equity, in each case paid in the normal
course of business of the relevant Issuer and consistent with past practice, to
the extent permitted in the Credit Agreement, and to exercise all voting and
other corporate, company and partnership rights with respect to any Investment
Property and Pledged Equity to the extent not inconsistent with the terms of
this Agreement and the other Loan Documents.
 
(d)           Material Contracts.  Upon the occurrence of an Event of Default
and during the continuation thereof, the Administrative Agent shall be entitled
to (but shall not be required to):  (i) proceed to perform any and all
obligations of the applicable Grantor under any Material Contract constituting
Collateral and exercise all rights of such Grantor thereunder as fully as such
Grantor itself could, (ii) do all other acts which the Administrative Agent may
deem necessary or proper to protect its security interest granted hereunder,
provided such acts are not inconsistent with or in violation of the terms of any
of the Credit Agreement, of the other Loan Documents or applicable Law, and
(iii) sell, assign or otherwise transfer such Material Contract in accordance
with the Credit Agreement, the other Loan Documents and applicable Law, subject,
however, to the prior approval of each other party to such Material Contract, to
the extent required under such Material Contract.
 
(e)           Access.  In addition to the rights and remedies hereunder, upon
the occurrence of an Event of Default and during the continuance thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Grantors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise.  In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.  If the Administrative Agent exercises its right to take possession
of the Collateral, each Grantor shall also at its expense perform any and all
other steps reasonably requested by the Administrative Agent to preserve and
protect the security interest hereby granted in the Collateral, such as placing
and maintaining signs indicating the security interest of the Administrative
Agent, appointing overseers for the Collateral and maintaining inventory
records.
 
(f)           Nonexclusive Nature of Remedies.  Failure by the Administrative
Agent or the Secured Parties to exercise any right, remedy or option under this
Agreement, any other Loan Document, any other document relating to the Secured
Obligations, or as
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
provided by Law, or any delay by the Administrative Agent or the Secured Parties
in exercising the same, shall not operate as a waiver of any such right, remedy
or option.  No waiver hereunder shall be effective unless it is in writing,
signed by the party against whom such waiver is sought to be enforced and then
only to the extent specifically stated, which in the case of the Administrative
Agent or the Secured Parties shall only be granted as provided herein.  To the
extent permitted by Law, neither the Administrative Agent, the Secured Parties,
nor any party acting as attorney for the Administrative Agent or the Secured
Parties, shall be liable hereunder for any acts or omissions or for any error of
judgment or mistake of fact or law other than their gross negligence or willful
misconduct hereunder as determined by a final non-appealable judgment of a court
of competent jurisdiction.  The rights and remedies of the Administrative Agent
and the Secured Parties under this Agreement shall be cumulative and not
exclusive of any other right or remedy which the Administrative Agent or the
Secured Parties may have.
 
(g)           Retention of Collateral.  In addition to the rights and remedies
hereunder, the Administrative Agent may, in compliance with Sections 9-620 and
9-621 of the UCC or otherwise complying with the requirements of applicable Law
of the relevant jurisdiction, accept or retain the Collateral in satisfaction of
the Secured Obligations.  Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.
 
(h)           Waiver; Deficiency.  Each Grantor hereby waives, to the extent
permitted by applicable Laws, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any applicable
Laws in order to prevent or delay the enforcement of this Agreement or the
absolute sale of the Collateral or any portion thereof.  In the event that the
proceeds of any sale, collection or realization are insufficient to pay all
amounts to which the Administrative Agent or the Secured Parties are legally
entitled, the Grantors shall be jointly and severally liable for the deficiency,
together with interest thereon at the Default Rate.  Any surplus remaining after
the full payment and satisfaction of the Secured Obligations shall be returned
to the Grantors or to whomsoever a court of competent jurisdiction shall
determine to be entitled thereto.
 
(i)           Registration Rights.
 
(i)           If the Administrative Agent shall determine that in order to
exercise its right to sell any or all of the Collateral it is necessary or
advisable to have such Collateral registered under the provisions of the
Securities Act (any such Collateral, the “Restricted Securities Collateral”),
the relevant Grantor will cause each applicable Issuer (and the officers and
directors thereof) that is a Grantor or a Subsidiary of a Grantor to (A) execute
and deliver all such instruments and documents, and do or cause to be done all
such other acts as may be, in the opinion of the Administrative Agent, necessary
or advisable to register such Restricted Securities Collateral, or that portion
thereof to be sold, under the provisions of the Securities Act, (B) use its
commercially reasonable efforts to cause the registration statement relating
thereto to become effective and to remain effective for a period of one year
from the date of the first public offering of such
 
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
Restricted Securities Collateral, or that portion thereof to be sold, and (C)
make all amendments thereto and/or to the related prospectus which, in the
opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto.  Each
Grantor agrees to cause each applicable Issuer (and the officers and directors
thereof) to comply with the provisions of the securities or “Blue Sky” laws of
any and all jurisdictions which the Administrative Agent shall designate and to
make available to its security holders, as soon as practicable, an earnings
statement (which need not be audited) which will satisfy the provisions of the
Securities Act.
 
(ii)           Each Grantor agrees to use its commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other applicable Laws.  Each Grantor
further agrees that a breach of any of the covenants contained in this Section 7
will cause irreparable injury to the Administrative Agent and the other Secured
Parties, that the Administrative Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.
 
8.           Rights of the Administrative Agent.
 
(a)           Power of Attorney.  In addition to other powers of attorney
contained herein, each Grantor hereby designates and appoints the Administrative
Agent, on behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions solely upon the
occurrence and during the continuance of an Event of Default:
 
(i)           to demand, collect, settle, compromise, adjust, give discharges
and releases, all as the Administrative Agent may reasonably determine;
 
(ii)           to commence and prosecute any actions at any court for the
purposes of collecting any Collateral and enforcing any other right in respect
thereof;
 
(iii)           to defend, settle or compromise any action brought and, in
connection therewith, give such discharge or release as the Administrative Agent
may deem reasonably appropriate;
 
(iv)           to receive, open and dispose of mail addressed to a Grantor and
endorse checks, notes, drafts, acceptances, money orders, bills of lading,
warehouse receipts or other instruments or documents evidencing payment,
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
shipment or storage of the goods giving rise to the Collateral of such Grantor
on behalf of and in the name of such Grantor, or securing, or relating to such
Collateral;
 
(v)           to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services which have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;
 
(vi)           to adjust and settle claims under any insurance policy relating
thereto;
 
(vii)           to execute and deliver all assignments, conveyances, statements,
financing statements, continuation financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may determine necessary in order to perfect and maintain
the security interests and liens granted in this Agreement and in order to fully
consummate all of the transactions contemplated herein;
 
(viii)           to institute any foreclosure proceedings that the
Administrative Agent may deem appropriate;
 
(ix)           to sign and endorse any drafts, assignments, proxies, stock
powers, verifications, notices and other documents relating to the Collateral;
 
(x)           to exchange any of the Pledged Equity or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the Issuer thereof and, in connection therewith, deposit any of the Pledged
Equity with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Administrative Agent may reasonably
deem appropriate;
 
(xi)           to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Administrative Agent or one or more of the Secured Parties or into
the name of any transferee to whom the Pledged Equity or any part thereof may be
sold pursuant to Section 7 hereof;
 
(xii)           to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;
 
(xiii)           to direct any parties liable for any payment in connection with
any of the Collateral to make payment of any and all monies due and to become
due thereunder directly to the Administrative Agent or as the Administrative
Agent shall direct;
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
(xiv)           to receive payment of and receipt for any and all monies,
claims, and other amounts due and to become due at any time in respect of or
arising out of any Collateral;
 
(xv)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Administrative Agent may request to evidence the security interests created
hereby in such Intellectual Property and the goodwill and General Intangibles of
such Grantor relating thereto or represented thereby; and
 
(xvi)           do and perform all such other acts and things as the
Administrative Agent may reasonably deem to be necessary, proper or convenient
in connection with the Collateral.
 
This power of attorney is a power coupled with an interest and shall be
irrevocable until the Facility Termination Date.  The Administrative Agent shall
be under no duty to exercise or withhold the exercise of any of the rights,
powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Agreement, and shall not be liable for any failure
to do so or any delay in doing so.  The Administrative Agent shall not be liable
for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney-in-fact except acts
or omissions resulting from its gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  This power of attorney is conferred on the Administrative Agent
solely to protect, preserve and realize upon its security interest in the
Collateral and shall not impose any duty upon the Administrative Agent or any
other Secured Party to exercise any such powers.
 
(b)           Assignment by the Administrative Agent. The Administrative Agent
may from time to time assign the Secured Obligations to a successor
Administrative Agent appointed in accordance with the Credit Agreement, and such
successor shall be entitled to all of the rights and remedies of the
Administrative Agent under this Agreement in relation thereto.
 
(c)           The Administrative Agent’s Duty of Care.  Other than the exercise
of reasonable care to assure the safe custody of the Collateral while being held
by the Administrative Agent hereunder, the Administrative Agent shall have no
duty or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors.  The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral.  In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no responsibility for (i) ascertaining or taking action with
respect to calls,
 
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or (ii) taking any steps to clean, repair or
otherwise prepare the Collateral for sale.
 
(d)           Liability with Respect to Accounts.  Anything herein to the
contrary notwithstanding, each of the Grantors shall remain liable under each of
the Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account.  Neither the Administrative Agent
nor any Secured Party shall have any obligation or liability under any Account
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Administrative Agent or any Secured Party of any
payment relating to such Account pursuant hereto, nor shall the Administrative
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of a Grantor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
 
(e)           Releases of Collateral.  Releases of Collateral shall be governed
by Section 9.10 of the Credit Agreement.  The Administrative Agent may release
any of the Pledged Equity from this Agreement or may substitute any of the
Pledged Equity for other Pledged Equity without altering, varying or diminishing
in any way the force, effect, lien, pledge or security interest of this
Agreement as to any Pledged Equity not expressly released or substituted, and
this Agreement shall continue as a first priority lien on all Pledged Equity not
expressly released or substituted.
 
9.           Application of Proceeds.  After the exercise of remedies provided
for in Section 8.02 of the Credit Agreement (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized as set forth in Section
8.02 of the Credit Agreement) any payments in respect of the Secured Obligations
and any proceeds of the Collateral, when received by the Administrative Agent or
any Secured Party in cash or Cash Equivalents will be applied in reduction of
the Secured Obligations in the order set forth in the Credit Agreement.
 
10.           Continuing Agreement.
 
(a)           This Agreement shall remain in full force and effect until the
Facility Termination Date, at which time this Agreement shall be automatically
terminated (other than obligations under this Agreement which expressly survive
such termination) and the Administrative Agent shall, upon the request and at
the expense of the Grantors, forthwith release all of its liens and security
interests hereunder and shall execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Grantors evidencing such
termination.
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
(b)           This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, all as though
such payment had not been made; provided that in the event payment of all or any
part of the Secured Obligations is rescinded or must be restored or returned,
all reasonable out-of-pocket costs and expenses (including without limitation
any reasonable out-of-pocket legal fees and disbursements) incurred by the
Administrative Agent or any Secured Party in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.
 
11.           Amendments; Waivers; Modifications, etc.  This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement.
 
12.           Successors in Interest.  This Agreement shall be binding upon each
Grantor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the Secured Parties hereunder, to
the benefit of the Administrative Agent and the Secured Parties and their
successors and permitted assigns.
 
13.           Notices.  All notices required or permitted to be given under this
Agreement shall be in conformance with Section 11.02 of the Credit Agreement;
provided that notices and communications to the Grantors shall be directed to
the Grantors, at the address of the Borrowers set forth in Section 11.02 of the
Credit Agreement.
 
14.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.  It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.  Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.  Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered, upon the request of any party, such fax transmission or electronic
mail transmission shall be promptly followed by such manually executed
counterpart.
 
15.           Headings.  The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.
 
16.           Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY
TRIAL.  The terms of Sections 11.14 and 11.15 of the Credit Agreement with
respect to governing law, submission to jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.
 
17.           Severability.  If any provision of this Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
shall remain in full force and effect and shall be construed without giving
effect to the illegal, invalid or unenforceable provisions.
 
18.           Entirety.  This Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.
 
19.           Other Security.  To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Collateral (including,
without limitation, real property and securities owned by a Grantor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence of any Event of Default and during the
continuation thereof, and the Administrative Agent shall have the right, in its
sole discretion, to determine which rights, security, liens, security interests
or remedies the Administrative Agent shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or the Secured Obligations or any of the rights of the
Administrative Agent or the Secured Parties under this Agreement, under any
other of the Loan Documents or under any other document relating to the Secured
Obligations.
 
20.           Joinder.  At any time after the date of this Agreement, one or
more additional Persons may become party hereto by executing and delivering to
the Administrative Agent a Joinder Agreement in the form of Exhibit D to the
Credit Agreement or such other form acceptable to the Administrative
Agent.  Immediately upon such execution and delivery of such Joinder Agreement
(and without any further action), each such additional Person will become a
party to this Agreement as an “Grantor” and have all of the rights and
obligations of a Grantor hereunder and this Agreement and the schedules hereto
shall be deemed amended by such Joinder Agreement.
 
21.           Consent of Issuers of Pledged Equity.  Any Loan Party that is an
Issuer hereby acknowledges, consents and agrees to the grant of the security
interests in such Pledged Equity by the applicable Grantors pursuant to this
Agreement, together with all rights accompanying such security interest as
provided by this Agreement and applicable Law, notwithstanding any
anti-assignment provisions in any operating agreement, limited partnership
agreement or similar organizational or governance documents of such Issuer.
 
22.           Joint and Several Obligations of Grantors.
 
(a)           Each of the Grantors is accepting joint and several liability
hereunder in consideration of the financial accommodations to be provided by the
Lenders under the Credit Agreement, for the mutual benefit, directly and
indirectly, of each of the Grantors and in consideration of the undertakings of
each of the Grantors to accept joint and several liability for the obligations
of each of them.
 
(b)           Each of the Grantors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a primary obligor,
joint and
 
 
 
 
26

--------------------------------------------------------------------------------

 
 
several liability with the other Grantors with respect to the payment and
performance of all of the Secured Obligations, it being the intention of the
parties hereto that (i) all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them and (ii) a separate action may be brought against each Grantor to
enforce this Agreement whether or not any Borrower, any other Grantor or any
other person or entity is joined as a party.
 
(c)           Notwithstanding any provision to the contrary contained herein, in
any other of the Loan Documents, to the extent the obligations of a Grantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Grantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation,
Debtor Relief Laws).
 
23.           Marshaling.  The Administrative Agent  shall not be required to
marshal any present or future collateral security (including but not limited to
the Collateral) for, or other assurances of payment of, the Secured Obligations
or any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising.  To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Administrative Agent’s rights
and remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.
 
24.           Injunctive Relief.
 
(a)           Each Grantor recognizes that, in the event such Grantor fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement or any other Loan Document, any remedy of law may prove to be
inadequate relief to the Administrative Agent and the other Secured
Parties.  Therefore, each Grantor agrees that the Administrative Agent and the
other Secured Parties, at the option of the Administrative Agent and the other
Secured Parties, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
 
(b)           The Administrative Agent, the other Secured Parties and each
Grantor hereby agree that no such Person shall have a remedy of punitive or
exemplary damages against any other party to a Loan Document and each such
Person hereby waives any right or claim to punitive or exemplary damages that
they may now have or may arise in the future in connection with any dispute
under this Agreement or any other Loan Document, whether such dispute is
resolved through arbitration or judicially.
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
25.           Secured Parties.  Each Secured Party that is not a party to the
Credit Agreement who obtains the benefit of this Agreement shall be deemed to
have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of the Credit Agreement, and with respect to the actions
and omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates shall be entitled to all of the rights, benefits and immunities
conferred under Article IX of the Credit Agreement.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.
 
GRANTORS:
MOVADO GROUP, INC.          
 
By:
/s/ Timothy F. Michno     Name:  Timothy F. Michno      Title:  Secretary      
   

 
 
MOVADO GROUP DELAWARE
HOLDINGS CORPORATION
         
 
By:
/s/ Timothy F. Michno     Name:  Timothy F. Michno      Title:  Secretary      
   

 
 
MOVADO LLC          
 
By:
/s/ Timothy F. Michno     Name:  Timothy F. Michno      Title:  Secretary      
   

 
 
MOVADO RETAIL GROUP, INC.          
 
By:
/s/ Timothy F. Michno     Name:  Timothy F. Michno      Title:  Secretary      
   

 
 
 
 
 [MOVADO SIGNATURE PAGE TO SECURITY AND PLEDGE AGREEMENT (2015)]
 
 

--------------------------------------------------------------------------------

 
 
Accepted and agreed to as of the date first above written.
         
BANK OF AMERICA, N.A., as Administrative Agent
           
By:
/s/ Kelly Weaver     Name:  Kelly Weaver     Title:  Assistant Vice President  
         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 [BANK OF AMERICA SIGNATURE PAGE TO SECURITY AND PLEDGE AGREEMENT (2015)]
 
 

--------------------------------------------------------------------------------